Appeal from a judgment of the Onondaga County Court (Joseph E. Fahey, J.), rendered April 4, 2003. The judgment convicted defendant, upon his plea of guilty, of murder in the second degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: By failing to move to withdraw his plea of guilty or to vacate the judgment of conviction, defendant has failed to preserve for our review his contention that his plea was not knowingly, voluntarily or intelligently entered (see People v DeJesus, 248 AD2d 1023 [1998], lv denied 92 NY2d 878 [1998]; see also People v Nixon, 278 AD2d 941 [2000], lv denied 96 NY2d 786 [2001]). In any event, contrary to the contention of defendant, his remarks and conduct at the time of the plea do not suggest that he lacked the capacity to understand the plea proceeding or to assist in his own defense (cf. People v Daley, 302 AD2d 745, 746 [2003]). Present—Pigott, Jr., P.J., Green, Pine, Wisner and Lawton, JJ.